          Case 5:10-cv-04809-EJD Document 104 Filed 12/03/19 Page 1 of 3



     KASSRA P. NASSIRI (215405)
1    (knassiri@njfirm.com)
     NASSIRI & JUNG LLP
2    47 Kearny Street, Suite 700
     San Francisco, California 94108
3    Telephone: (415) 762-3100
     Facsimile: (415) 534-3200
4
      MICHAEL J. ASCHENBRENER (277114)
5     (masch@kamberlaw.com)
6     KAMBERLAW, LLC
      201 Milwaukee St, Suite 200
7     Denver, Colorado 80206
      Telephone: (303) 222-0281
8
9    Attorneys for Plaintiffs and the Putative Class
10
                                 UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN JOSE DIVISION
13
      In re GOOGLE REFERRER HEADER                     )   Case No. 5:10-CV-4809-EJD
14    PRIVACY LITIGATION                               )
                                                       )
15                                                     )   STIPULATION TO RESCHEDULE
      _____________________________                    )   DECEMBER 12, 2019 CMC
16
                                                       )
17    This Document Relates To: All Actions            )
                                                       )   CLASS ACTION
18                                                     )
                                                       )   JURY TRIAL DEMANDED
19                                                     )
20                                                     )

21
22
23
24
25
26
27
28
        STIPULATION TO RESCHEDULE                                                10-CV-4809-EJD
        DECEMBER 12, 2019 CMC
          Case 5:10-cv-04809-EJD Document 104 Filed 12/03/19 Page 2 of 3




1           Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs and Defendant, by and through

2    their undersigned counsel, hereby stipulate and agree to vacate the Case Management

3    Conference (“CMC”) set for December 12, 2019 at 10:00 a.m. and reset the CMC for January

4    30, 2010 at 10:00 a.m., or a date and time convenient for the Court.

5           1.        On September 5, 2019, the Court set the CMC for December 12, 2019 at 10:00

6                     a.m. (ECF 101.)

7           2.        The parties are actively discussing several alternatives to resolve the litigation

8                     through settlement. As a result, the parties request an adjournment of the

9                     December 12, 2019 CMC so they may continue meaningful settlement

10                    discussions.

11          3.        The requested CMC extension would not materially delay the schedule of the

12                    case.

13          //

14          //

15          //

16          //

17          //

18          //

19          //

20          //

21          //

22          //

23          //

24          //

25          //

26          //

27
28
                                                      1
      STIPULATION TO RESCHEDULE                                                        10-cv-4809-EJD
      DECEMBER 12, 2019 CMC
          Case 5:10-cv-04809-EJD Document 104 Filed 12/03/19 Page 3 of 3




                                                   Respectfully submitted,
1
2     Date: December 2, 2019                       NASSIRI & JUNG LLP

3                                                  By: s/ Kassra P. Nassiri
4                                                  Kassra P. Nassiri
                                                   Counsel for Plaintiffs
5
      Date: December 2, 2019                       KAMBERLAW, LLC
6
                                                   By: s/ Michael Aschenbrener
7
                                                   Michael Aschenbrener
8                                                  Counsel for Plaintiffs
9

10
      Date: December 2, 2019                       MAYER BROWN LLP
11
                                                   By: Edward D. Johnson
12
                                                   Edward D. Johnson
13                                                 Counsel for Defendant Google

14
15
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
16
17           Dec. 3, 2019
     Date: ___________________                        _______________________________________
                                                      JUDGE EDWARD J. DAVILA
18                                                    U.S. DISTRICT COURT JUDGE
19
                            CERTIFICATION PURSUANT TO L.R. 5-1(i)(3)
20
21          Pursuant to Civil Local Rule 5-1(i)(3), I attest that all signatories listed, and on whose

22   behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

23          Date: December 2, 2019

24
                                                    s/ Michael Aschenbrener
25                                                  Michael Aschenbrener
26
27
28
                                                       2
      STIPULATION TO RESCHEDULE                                                          10-cv-4809-EJD
      DECEMBER 12, 2019 CMC
